EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

PIONEER NATURAL RESOURCES COMPANY

EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated Effective as of September 1, 2007)

 

 

 

 

 

--------------------------------------------------------------------------------



PIONEER NATURAL RESOURCES COMPANY

EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated Effective as of September 1, 2007)

 

This Amended and Restated PIONEER NATURAL RESOURCES COMPANY EMPLOYEE STOCK
PURCHASE PLAN (this “Plan”) is made and executed by Pioneer Natural Resources
Company, a Delaware Corporation (the “Company”).

 

W I T N E S S E T H T H A T:

 

WHEREAS the Pioneer Natural Resources Company Employee Stock Purchase Plan was
Adopted by the Board of Directors of the Company (the “Board’) and approved by
the stockholders of the Company on August 7, 1997;

 

WHEREAS, the Company amended and restated the Plan on December 9, 2005 to
incorporate prior amendments and make certain other changes;

 

WHEREAS, the Company now desires to again amend and restate the Plan to extend
the term of the Plan and to make certain other changes;

 

NOW, THEREFORE, in consideration of the premises and pursuant to the authority
reserved thereunder, the Pioneer Natural Resources Company Employee Stock
Purchase Plan is hereby amended by restatement in its entirety, effective as of
September 1, 2007, to read as follows:

 

1.         Purpose. The purpose of the Plan is to provide eligible employees
with an incentive to advance the interests of the Company by affording an
opportunity to purchase stock of the Company at a favorable price.

2.         Administration Of The Plan. The Plan shall be administered by a
committee of, and appointed by, the Board (the “Committee”). Subject to the
provisions of the Plan, the Committee shall interpret and construe the Plan and
all options granted under the Plan; shall make such rules as it deems necessary
for the proper administration of the Plan; shall make all other determinations
necessary or advisable for the administration of the Plan, including the
determination of eligibility to participate in the Plan and the amount of a
Participant's (as defined in subparagraph 6(b)) option under the Plan; and shall
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any option granted under the Plan in the manner and to the extent
that the Committee deems desirable to carry the Plan or any option into effect.
The Committee shall, in its sole discretion exercised in good faith, make such
decisions or determinations and take such actions as it deems appropriate; and
all such decisions, determinations and actions taken or made by the Committee
pursuant to this and the other paragraphs of the Plan shall be conclusive on all
parties. The Committee shall not be liable for

 

- 2 -

 

--------------------------------------------------------------------------------



any decision, determination or action taken in good faith in connection with the
administration of the Plan.

3.         Participating Companies. Each present and future parent or subsidiary
corporation of the Company (within the meaning of Sections 424(e) and (f) of the
Internal Revenue Code of 1986, as amended (the “Code”)) that is eligible by law
to participate in the Plan shall be a “Participating Company” during the period
that such corporation is such a parent or subsidiary corporation; provided,
however, that the Committee may at any time and from time to time, in its sole
discretion, terminate a Participating Company’s Plan participation; provided,
further however, that any foreign parent or subsidiary corporation of the
Company shall be eligible to participate in the Plan only upon approval of the
Board or the Committee. Any Participating Company may, by appropriate action of
its board of directors, terminate its participation in the Plan. Transfer of
employment among the Company and Participating Companies (and among any other
parent or subsidiary corporation of the Company) shall not be considered a
termination of employment hereunder.

4.         Eligibility. All employees, other than officers, of the Company and
the Participating Companies who have been employed by the Company or any
Participating Company (including any predecessor company) for at least six (6)
months (including any authorized leave of absence meeting the requirements of
Treasury Regulation § 1.421 -7(h)(2)) as of the applicable date of grant
(defined below) and who are customarily employed at least 20 hours per week and
at least five (5) months per year shall be eligible to participate in the Plan;
provided, however, that no option shall be granted to an employee if such
employee, immediately after the option is granted, owns stock possessing five
percent or more of the total combined voting power or value of all classes of
stock of the Company or of its parent or subsidiary corporation (within the
meaning of Sections 423(b)(3) and 424(d) of the Code) (“Eligible Employee”).

5.         Stock Subject To the Plan. Subject to the provisions of paragraph 12
(relating to adjustment upon changes in stock), the aggregate number of shares
of the authorized common stock, par value $.01 per share, of the Company (the
“Stock”) which may be sold pursuant to options granted under the Plan shall not
exceed the original number of shares authorized under the Plan (750,000) less
the total number of shares sold under the Plan from the adoption of the Plan
through the effective date of this amendment and restatement of the Plan.  Such
shares may be unissued shares, reacquired shares, or shares bought on the market
for purposes of the Plan.  Should any option granted under the Plan expire or
terminate prior to its exercise in full, the shares theretofore subject to such
option may again be subject to an option granted under the Plan.  Any shares
which are not subject to outstanding options upon the termination of the Plan
shall cease to be subject to the Plan.

 

6.

Grant of Options.

(a)       General Statement; “Date of Grant;” “Option Period;” “Date Of
Exercise.” Upon the effective date of the Plan and continuing while the Plan
remains in force, the Company shall offer options under the Plan to all Eligible
Employees to purchase shares of Stock. Except as otherwise determined by the
Committee, these

 

- 3 -

 

--------------------------------------------------------------------------------



options shall be granted on January 1, 2008, and, thereafter, on the first day
of January of each subsequent year (each of which dates is herein referred to as
a “date of grant”). The term of each option granted shall be for a period of
eight (8) months beginning on date of grant and ending on August 31 (each such
8-month period is herein referred to as an “option period”). The last day of
each option period is herein referred to as a “date of exercise.” The number of
shares subject to each option shall be the quotient of the sum of the payroll
deductions withheld on behalf of each Participant in accordance with
subparagraph 6(b), the payments made by such Participant pursuant to
subparagraph 6(f) during the option period and any amount carried forward from
the preceding option period pursuant to subparagraph 7(a), divided by the
“option price” (defined in subparagraph 7(b) of the Stock, excluding all
fractions; provided, however, that the maximum number of shares that may be
subject to any option may not exceed one thousand (1000) (subject to adjustment
as provided in paragraph 12).

(b)       Election to Participate; Payroll Deduction Authorization. Except as
provided in subparagraph 6(f), an Eligible Employee may participate in the Plan
only by means of payroll deduction. Except as provided in subparagraph 6(g),
each Eligible Employee who elects to participate in the Plan (each such
participating Eligible Employee being a “Participant”) shall deliver to the
Company, within the time period prescribed by the Committee, a written payroll
deduction authorization on a form prepared by the Committee whereby he gives
notice of his election to participate in the Plan as of the next following date
of grant, and whereby he designates an integral percentage or specific amount of
his “eligible compensation” (as defined in subparagraph 6(d)) to be deducted
from his compensation for each pay period and credited to a book entry account
established in his name. The designated percentage or specific amount may not
result in a deduction during any payroll period of an amount less than $20.00.
The designated percentage or specific amount may not exceed either of the
following: (i) 15% of the amount of eligible compensation from which the
deduction is made; or (ii) an amount which will result in noncompliance with the
$25,000 limitation stated in subparagraph 6(e).

(c)       Changes in Payroll Authorization. Except as provided in subparagraph
8(a), the payroll deduction authorization referred to in subparagraph 6(b) may
not be changed during the option period.

(d)       “Eligible Compensation” Defined. The term “eligible compensation”
means the gross (before taxes are withheld) total of all wages, salaries,
commissions and bonuses received during the option period, except that such term
shall include elective contributions made on an employee’s behalf by the Company
or a Participating Company that are not includable in income under Section 125
or Section 402(e)(3) of the Code. Notwithstanding the foregoing, “eligible
compensation” shall not include (i) employer contributions to or payments from
any deferred compensation program, whether such program is qualified under
Section 401(a) of the Code (other than amounts considered as employer
contributions under Section 402(e)(3) of the Code) or nonqualified, (ii) amounts
realized from the receipt or exercise of a stock option that is not an incentive
stock option within the meaning of Section 422 of the Code, (iii) amounts
realized at the

 

- 4 -

 

--------------------------------------------------------------------------------



time property described in Section 83 of the Code is freely transferable or no
longer subject to a substantial risk of forfeiture, (iv) amounts realized as a
result of an election described in Section 83(b) of the Code, and (v) any amount
realized as a result of a disqualifying disposition within the meaning of
Section 421(a) of the Code.

(e)       $25,000 Limitation. No Eligible Employee shall be granted an option
under the Plan to the extent such grant would permit him to purchase Stock under
the Plan and under all other employee stock purchase plans of the Company and
its parent and subsidiary corporations (as such terms are defined in Section
424(e) and (f) of the Code) to accrue at a rate which exceeds $25,000 of the
Fair Market Value of Stock (determined at the time the option is granted) for
each calendar year in which any such option granted to such employee is
outstanding at any time (within the meaning of Section 423(b)(8) of the Code).

(f)        Leaves of Absence. During a paid leave of absence approved by the
Company and meeting the requirements of Treasury Regulation § 1.421-7(h)(2), a
Participant’s elected payroll deductions shall continue. If a Participant takes
an unpaid leave of absence that is approved by the Company or a Participating
Company and meets the requirements of Treasury Regulation § 1.421-7(h)(2), then
such Participant may continue participation in the Plan by cash payments to the
Company on his normal pay days equal to the reduction in his payroll deductions
caused by his leave. If a Participant on such leave fails to make such payments,
or if a Participant takes a leave of absence that is not described in the
preceding provisions of this subparagraph 6(f), then the Committee shall
determine whether the Participant shall be considered to have withdrawn from the
Plan pursuant to the provisions of paragraph 8 hereof or whether the
Participant's payroll deductions shall remain subject to the Plan and used to
exercise options on the next following date of exercise.

(g)       Continuing Election. Unless a Participant is notified to the contrary,
a Participant (i) who has elected to participate in the Plan pursuant to
subparagraph 6(b) as of a date of grant and (ii) who takes no action to change
or revoke such election as of the next following date of grant and/or as of any
subsequent date of grant prior to any such respective date of grant, shall be
deemed to have made the same election, including the same attendant payroll
deduction authorization, for such next following and/or subsequent date(s) of
grant as was in effect for the date of grant for which he made such election to
participate. A Participant who wants to discontinue participation in the Plan
for a subsequent option period shall deliver to the Company a notice of
withdrawal pursuant to paragraph 8, at least thirty (30) days prior to the
beginning of the option period.

 

7.

Exercise of Options.

(a)       General Statement. Each Eligible Employee who is a Participant in the
Plan, automatically and without any act on his part, shall be deemed to have
exercised his option on each date of exercise to the extent that the cash
balance then in his account under the Plan is sufficient to purchase at the
“option price” (as defined in subparagraph

 

- 5 -

 

--------------------------------------------------------------------------------



7(b)) whole shares of Stock. Any balance remaining in his account after payment
of the purchase price of those whole shares may, at the discretion of the
Company, either be refunded to him as soon as practicable after each date of
exercise, or carried forward and used towards the purchase of whole shares in
the next following option period.

(b)       “Option Price” Defined. The option price per share of Stock to be paid
by each Eligible Employee on each exercise of his option shall be an amount
equal to the lesser of 85% of the Fair Market Value of the Stock on the date of
exercise or on the date of grant. For all purposes under the Plan, the “Fair
Market Value” of a share of Stock means, for a particular day:

(i)        If shares of Stock of the same class are listed or admitted to
unlisted trading privileges on any national or regional securities exchange at
the date of determining the Fair Market Value, then the last reported sale
price, regular way, on the composite tape of that exchange on that business day
or, if no such sale takes place on that business day, the average of the closing
bid and asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to unlisted trading privileges on that securities exchange or, if no
such closing prices are available for that day, the last reported sale price,
regular way, on the composite tape of that exchange on the last business day
before the date in question; or

(ii)       If shares of Stock of the same class are not listed or admitted to
unlisted trading privileges as provided in subparagraph (i) and if sales prices
for shares of Stock of the same class in the over-the-counter market are
reported by the National Association of Securities Dealers, Inc. Automated
Quotations, Inc. (“NASDAQ”) National Market System (or a similar system then in
use) at the date of determining the Fair Market Value, then the last reported
sales price so reported on that business day or, if no such sale takes place on
that business day, the average of the high bid and low asked prices so reported
or, if no such prices are available for that day, the last reported sale price
so reported on the last business day before the date in question; or

(iii)      If shares of Stock of the same class are not listed or admitted to
unlisted trading privileges as provided in subparagraph (i) and sales prices for
shares of Stock of the same class are not reported by the NASDAQ National Market
System (or a similar system then in use) as provided in subparagraph (ii), and
if bid and asked prices for shares of Stock of the same class in the
over-the-counter market are reported by NASDAQ (or, if not so reported, by the
National Quotation Bureau Incorporated) at the date of determining the Fair
Market Value, then the average of the high bid and low asked prices on that
business day or, if no such prices are available for that day, the average of
the high bid and low asked prices on the last business day before the date in
question; or

 

- 6 -

 

--------------------------------------------------------------------------------



(iv)      If shares of Stock of the same class are not listed or admitted to
unlisted trading privileges as provided in subparagraph (i) and sales prices or
bid and asked prices therefor are not reported by NASDAQ (or the National
Quotation Bureau Incorporated) as provided in subparagraph (ii) or subparagraph
(iii) at the date of determining the Fair Market Value, then the value
determined in good faith by the Committee, which determination shall be
conclusive for all purposes; or

(v)       If shares of Stock of the same class are listed or admitted to
unlisted trading privileges as provided in subparagraph (i) or sales prices or
bid and asked prices therefor are reported by NASDAQ (or the National Quotation
Bureau Incorporated) as provided in subparagraph (ii) or subparagraph (iii) at
the date of determining the Fair Market Value, but the volume of trading is so
low that the Board of Directors determines in good faith that such prices are
not indicative of the fair value of the Stock, then the value determined in good
faith by the Committee, which determination shall be conclusive for all purposes
notwithstanding the provisions of subparagraphs (i), (ii) or (iii).

(c)       Delivery of Stock. As soon as practicable after each date of exercise,
the Company shall deposit into each Participant’s brokerage account maintained
for the purposes of holding Stock under this Plan and other employee benefit
plans of the Company, the number of whole shares of Stock purchased by such
Participant upon exercise of his or her options granted hereunder. Except as
provided in the immediately following sentence, shares of Stock purchased upon
exercise of options granted hereunder shall be uncertificated and evidenced by
book entry into the brokerage accounts described above. Upon written request
made by any Participant to the Company, the Company shall arrange, as soon as
practicable after receipt of any such request, to deliver to such Participant a
certificate representing any or all such uncertificated shares of Stock. In the
event the Company is required to obtain from any commission or agency authority
to issue any shares of Stock hereunder, the Company shall seek to obtain such
authority. Inability of the Company to obtain from any such commission or agency
authority which counsel for the Company deems necessary for the lawful issuance
of any shares of Stock shall relieve the Company from liability to any
Participant in the Plan except to return to the Participant the amount of the
balance in the Participant’s account. The Company may cause any Stock
certificates issued in connection with the exercise of options under the Plan to
bear such legend or legends, and the Company may take such other actions, as it
deems appropriate in order to reflect the provisions of this subparagraph 7(c)
and to assure compliance with applicable securities laws. Neither the Company
nor the Committee shall have any liability with respect to a delay in the
delivery of Stock or a certificate pursuant to this subparagraph 7(c).

 

8.

Withdrawal from the Plan.

(a)       General Statement. Any Participant may withdraw in whole from the Plan
at any time prior to 30 days before the exercise date relating to a particular
option period. Partial withdrawals shall not be permitted. A Participant who
wishes to withdraw from the Plan must timely deliver to the Company a notice of
withdrawal on a form prepared

 

- 7 -

 

--------------------------------------------------------------------------------



by the Committee. The Company, promptly following the time when the notice of
withdrawal is delivered, shall refund to the Participant the amount of the cash
balance in his account under the Plan; and thereupon, automatically and without
any further act on his part, his payroll deduction authorization and his
interest in unexercised options under the Plan shall terminate.

(b)       Eligibility Following Withdrawal. A Participant who withdraws from the
Plan shall not be eligible to participate in the Plan during the then current
option period (if any), but shall be eligible to participate again in the Plan
in a subsequent option period (provided that he is otherwise an Eligible
Employee at such time).

9.         Termination of Employment. If the employment of a Participant
terminates for any reason whatsoever, his participation in the Plan
automatically and without any act on his part shall terminate as of the date of
the termination of his employment. The Company shall refund to him the amount of
the cash balance in his account under the Plan, and thereupon his interest in
unexercised options under the Plan shall terminate.

10.       Restriction Upon Assignment of Option. An option granted under the
Plan shall not be pledged, assigned or transferred otherwise than by will or the
laws of descent and distribution. Each option shall be exercisable, only by the
Participant to whom granted during such Participant’s lifetime. The Company
shall not recognize and shall be under no duty to recognize any assignment or
purported assignment by a Participant of his option or of any rights under his
option, and any such attempt may be treated by the Company as an election to
withdraw from the Plan the notice for which has been delivered to the Company.

11.       No Rights of Stockholder Until Stock Issued. With respect to shares of
Stock subject to an option, a Participant shall not be deemed to be a
stockholder, and he shall not have any of the rights or privileges of a
stockholder, until, (a) shares of Stock are deposited into his brokerage
account, as described in subparagraph 7(c) hereof, or (b) a certificate for
shares of Stock is issued on his behalf, whichever occurs first.”

 

12.

Adjustments Upon Changes in Stock.

(a)       Adjustments Upon Changes in Capitalization. In the event of any change
in the number or kind of outstanding shares of Stock subject to options
hereunder effected without receipt of consideration therefor by the Company, by
reason of a stock dividend, stock split, combination, exchange of shares or
other recapitalization, merger, or otherwise, in which the Company is the
surviving corporation, an appropriate and proportionate adjustment shall be made
in the number or kind of shares as to which options are or may be granted
hereunder. A corresponding adjustment changing the number or kind of shares
allocated to unexercised options or portions thereof, which shall have been
granted prior to any such change, shall likewise be made. Any such adjustment,
however, in the outstanding options shall be made without change in the total
price applicable to the unexercised portion of the option but with a
corresponding adjustment, if appropriate, in the price for each share of Stock
covered by the option. In the event of a dispute concerning such adjustment, the
decision of the Committee shall be

 

- 8 -

 

--------------------------------------------------------------------------------



conclusive. The number of shares subject to any option granted hereunder shall
be automatically reduced by any fraction included therein which results from any
adjustment made pursuant to this Section 12(a).

(b)       Adjustments Upon Change of Control. Further, in the event of a Change
of Control (as defined below) of the Company, the Committee shall, at its
option,(i) substitute for the shares of the Company subject to the unexercised
portions of such outstanding options an appropriate number of shares of each
class of stock or other securities of the reorganized or merged or consolidated
corporation which were distributed to the stockholders of the Company with
respect to the same class of shares of the Company (or, as appropriate, in the
case of an acquisition of the Company by another corporation, substitute the
shares of the acquiring corporation for the shares of the Company); or (ii)
cancel all such options as of the effective date of any such transaction by
giving notice to each holder thereof or his personal representative of its
intention to do so and by permitting the holders thereof to exercise of all such
outstanding options, without regard to any other provisions of the Plan, during
the 30-day period immediately preceding such effective date; or (iii) allow the
options granted under the Plan to remain outstanding without any modifications
or amendments.

(c)       Change of Control Defined. For purposes of subparagraph 12(b) of the
Plan, a “Change of Control” means an event that constitutes a “change in
control” as defined in the Company’s 2006 Long-Term Incentive Plan, as
subsequently amended from time to time; or if any successor or subsequent equity
incentive plan is adopted by the Company, “Change in Control” means an event
that constitutes a “change in control” under such successor or subsequent plan,
as amended from time to time; provided, however, that any amendment to such
definition or definition in a successor or subsequent plan shall not be applied
in determining the definition of Change in Control under this Plan, with respect
to any rights applicable to the option period during which the revision to the
definition occurs, unless such amended or alternate definition operates at least
as favorably to the affected Participant in all relevant respects as the
definition of Change in Control prior to such amendment.

13.       Use of Funds; No Interest Paid. All funds received or held by the
Company under the Plan shall be included in the general funds of the Company
free of any trust or other restriction, and may be used for any corporate
purpose. No interest shall be paid to any Participant or credited to his account
under the Plan.

14.       Term of the Plan. This amended and restated version of the Plan shall
be effective as of September 1, 2007. If not sooner terminated under the
provisions of paragraph 15, the Plan shall terminate upon and no further options
shall be granted after December 31, 2017.

15.       Amendment or Termination of the Plan. The Board in its discretion may
terminate the Plan at any time with respect to any shares for which options have
not theretofore been granted. The Board shall have the right to alter or amend
the Plan or any part thereof from time to time; provided, that no change in any
option theretofore granted may be made which would impair the rights of the
Participant without the consent of such Participant; and provided,

 

- 9 -

 

--------------------------------------------------------------------------------



further, that the Board may not make any alteration or amendment which would
increase the aggregate number of shares which may be issued pursuant to the
provisions of the Plan (other than as a result of the anti-dilution provisions
of the Plan), change the class of individuals eligible to receive options under
the Plan, extend the term of the Plan, cause options issued under the Plan to
fail to meet the requirements for employee stock purchase plans as defined in
Section 423 of the Code, or otherwise modify the requirements as to eligibility
for participation in the Plan without the approval of the stockholders of the
Company.

16.       Securities Laws. The Company shall not be obligated to issue any Stock
pursuant to any option granted under the Plan at any time when the shares
covered by such option have not been registered under the Securities Act of
1933, as amended, and such other state and federal laws, rules or regulations as
the Company or the Committee deems applicable and, in the opinion of legal
counsel for the Company, there is no exemption from the registration
requirements of such laws, rules or regulations available for the issuance and
sale of such shares. Further, all Stock acquired pursuant to the Plan shall be
subject to the Company’s policy or policies, if any, concerning compliance with
securities laws and regulations, as the same may be amended from time to time.

17.       No Restriction on Corporate Action. Nothing contained in the Plan
shall be construed to prevent the Company or any subsidiary from taking any
corporate action which is deemed by the Company or such subsidiary to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any award made under the Plan. No employee,
beneficiary or other person shall have any claim against the Company or any
subsidiary as a result of any such action.

 

EXECUTED this 6th day of August, 2007.

 

 

 

PIONEER NATURAL RESOURCES COMPANY

 

 

 

 

 

 

 

By:

/s/ Mark S. Berg

 

 

Mark Berg

 

 

Executive Vice President and General Counsel

 

 

 

 

 

 

 

- 10 -

 

 